METHOD FOR PRODUCING LGPS-BASED SOLID ELECTROLYTE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020, 8/11/2020, 12/30/2020, and 1/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses forming a precipitate by adding, to the homogeneous solution, at least one MS2 (M is selected from the group consisting of Ge, Si, and Sn) and Li2S and then mixing. Li2S is already a part of the homogeneous solution so why is there excess Li2S? What happened to the P2S5? There is no disclosure of this in the specifications.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses forming a precipitate by adding, to the homogeneous solution, at least one MS2 (M is selected from the group consisting of Ge, Si, and Sn) and Li2S and then mixing. Li2S is already a part of the homogeneous solution so why is there excess Li2S? What happened to the P2S5
Claim 1 also discloses an “LGPS-type” solid electrolyte. One of ordinary skill in the art knows LGPS stands for Lithium Germanium Phosphorus and Sulfur as they make up the components of the electrolyte. However, as claim 1 also states, Si and Sn can also be included. What happens when germanium is omitted though? What “type” of solid electrolyte would one have?
Claim 1 recites the limitation "the molar ratio". There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the temperature". There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the diffraction intensity". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al. (US 2015/0093652 A1).
Regarding claims 1-3 and 7, Aihara et al. teach a method for producing an LGPS-type solid electrolyte (Abstract discloses a sulfide solid electrolyte prepared by mixing at least Li2S and P2S5. Further, paragraph 0018 discloses the sulfide product may further include GeS2, hence making an LGPS-type electrolyte.), which comprises:
preparing a homogeneous solution by mixing and reacting Li2S and P2S5 in an organic solvent (Paragraphs 0020, 0022, 0069, and 0070-0072. Further, paragraph 0070 discloses THF as the organic solvent.) such that the molar ratio of Li2S/P2S5 is 1.0 to 1.85 (Paragraph 0075 disclose a molar ratio of Li2S and P2S5 added to the organic solvent is x:1-x, wherein x is any number satisfying 0.1<x<0.9. If x=0.15, the molar ratio is 0.18, is x=0.85, the molar ratio is 5.66. As such, the molar ratio of these two products encompass the claimed range.)
forming a precipitate by adding, to the homogeneous solution, at least one MS2 (M is selected from the group consisting of Ge, Si and Sn) and Li2S and then mixing (Paragraph 0074 discloses GeS2, SiS2 can be further added.);
obtaining a precursor by removing the organic solvent from the precipitate (Paragraphs 0080-0082 discloses a solvent removal step being done by calcination at a temperature range between 50°C and 200°C.); and
obtaining the LGPS-type solid electrolyte by heating the precursor at 200 to 700°C (Paragraph 0084 discloses a crystallization step done by heating under an inert atmosphere in a temperature range between 180°C and 350°C.).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aihara et al. (US 2015/0093652 A1).
Regarding claim 8, Aihara et al. teach a homogenous solution, which comprises a compound composed of elements of Li, S and P as a solute (Abstract discloses a sulfide solid electrolyte prepared by mixing at least Li2S and P2S5. Further, paragraph 0018 discloses the sulfide product may further include GeS2, hence making an LGPS-type electrolyte.), and tetrahydrofuran as a solvent (Paragraphs 0020, 0022, 0069, and 0070-0072. Further, paragraph 0070 discloses THF as the organic solvent.). However, they do not teach peaks at at least 313±10 cm-1, 391±10 cm-1, 483±10 cm-1 and 589±10 cm-1 in a Raman spectroscopy.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugawara et al. (JP 2014-220051 A).
Regarding claim 8, Sugawara et al. teach a homogenous solution, which comprises a compound composed of elements of Li, S and P as a solute (Abstract and paragraph 0010 disclose a sulfide solid electrolyte prepared by mixing at least Li2S and P2S5. Further, abstract discloses the sulfide product may further include GeS2, hence making an LGPS-type electrolyte.), and acetonitrile or ethyl acetate as a solvent (Paragraph 0024 discloses both solvents). However, they do not teach peaks at at least 313±10 cm-1, 391±10 cm-1, 483±10 cm-1 and 589±10 cm-1 in a Raman spectroscopy.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (US 2015/0093652 A1) as applied to claim 1 above, and further in view of Kanno et al. (US 2013/0040208 A1).
Regarding claim 4, Aihara et al. teach the method according to claim 1. However, they do not teach wherein the LGPS-type solid electrolyte has peaks at at least 2θ=20.18°±0.50°, 20.44°±0.50°, 26.96°±0.50°, and 29.58°±0.50° in X-ray diffraction (CuKα: λ=1.5405 Å).
Kanno et al. teach sulfide solid electrolyte comprised of lithium, germanium, phosphorus, and sulfur making it an LGPS type solid electrolyte (Abstract). Further, the LGPS-type solid electrolyte has peaks at at least 2θ=20.18°±0.50°, 20.44°±0.50°, 26.96°±0.50°, and 29.58°±0.50° in X-ray diffraction (CuKα: λ=1.5405 Å) (Paragraph 0062).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aihara with Kanno in order to ensure the structure is sufficient ion conductivity by observing the claimed peaks.
Regarding claim 5, the combination of Aihara and Kanno teach the method according to claim 4. Further, Aihara teach wherein when the diffraction intensity of the peak 2θ=29.58°±0.50° is referred to as IA- and the diffraction intensity of the peak at 2θ=27.33°±0.50° is referred to as IB, IB/IA is less than 0.50 (Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aihara with Kanno in order to ensure the structure is sufficient ion conductivity by observing the claimed peaks.
Regarding claim 6, Aihara et al. teach the method according to claim 1. However, they do not teach wherein the LGPS-type solid electrolyte has an octahedron O composed of an Li element and an S element, a tetrahedron T1 composed of at least one element selected from the group consisting of P, Ge, Si and Sn and an S element, and a tetrahedron T2 composed of a P element and an S element, and mainly includes a crystal structure in which the tetrahedron T1 and the octahedron O share an edge and the tetrahedron T2 and the octahedron O share a vertex.
Kanno et al. teach sulfide solid electrolyte comprised of lithium, germanium, phosphorus, and sulfur making it an LGPS type solid electrolyte (Abstract). Further, the compound has an octahedron O composed of an Li element and an S element, a tetrahedron T1 composed of at least one element selected from the group consisting of P, Ge, Si and Sn and an S element, and a tetrahedron T2 composed of a P element and an S element, and mainly includes a crystal structure in which the tetrahedron T1 and the octahedron O share an edge and the tetrahedron T2 and the octahedron O share a vertex (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aihara with Kanno in order to ensure the structure is sufficient ion conductivity by observing the claimed peaks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729